DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/5/22.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
Regarding claim 9:   “which is to be connected” should be rewritten to read –which is configured to be connected –
Regarding claim 13 “which is to be connected” should be rewritten to read –which is configured to be connected –
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al (US 2018/0064898), hereinafter Evans. 
Regarding Claim 1, Evans teaches a nasal cannula (Figs. 12a and 12b: 130) comprising:
a nostril connecting portion which is to be connected to a nostril of a living body (Fig. 12a, 12b: 131, 132), and which supplies a gas to a nasal cavity (paragraph 1),
wherein the nostril connecting portion produces a flowing state where a flow of the gas is allowed, and an obstruction state where the flow of the gas is blocked. (paragraphs 233 and 234, Figs. 12A and 12B, the prong is foldable and when folded the prong is blocked to prevent flow)

Regarding claim 10, Evans teaches the nasal cannula according to claim 9, and further teaches wherein the nostril connecting portion is formed by a flexible member (paragraph 234, foldable prong 131), and includes an obstruction state producing portion which bends the nostril connecting portion to obstruct the nostril connecting portion. (paragraph 234 and Fig. 12B, the prong is foldable and pinches off to block flow)

Regarding claim 11, Evans teaches the nasal cannula according to claim 10, and further teaches wherein the obstruction state producing portion includes:
a locked portion which is disposed in the nostril connecting portion (paragraph 234, foldable prong 131); and
a locking portion which is engage with the locked portion to maintain a state where the nostril connecting portion is bent. (Fig. 12B: 133, paragraph 234)


Regarding claim 13, Evans teaches the nasal cannula according to claim 9, and further teaches wherein the nostril connecting portion includes:
a first nostril connecting portion which is to be connected to one nostril of the living body (Fig. 12A: 131); and 
a second nostril portion connecting portion which is to connected to another nostril of the living body. (Fig. 12A: 132)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Holyoake et al (US 2019/0175861), hereinafter Holyoake.
Regarding claim 12, Evans teaches the nasal cannula according to claim 11, further teaches comprising a base portion which supports the nostril connecting portion (Fig 12A See below)

    PNG
    media_image1.png
    224
    383
    media_image1.png
    Greyscale

and the locking portion is a projection which is formed on the base portion (Fig. 12A and 12B, clip 133 projects from the base.
Evans does not teach wherein the locked portion is a hole which is formed in the nostril connecting portion.
However, a hole and projection is well known attachment method. Holyoake teaches a collapsible patient conduit (Fig. 9B) wherein a locked portion is a hole (Fig. 9B: 715) which is formed in a nostril connecting portion (Fig. 9b) and wherein the  locking portion is a projection. (Fig. 9b: 714, paragraph 290)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the locking feature of Evans with the locking feature as taught by Holyoake since either would provide the predictable result of holding the nostril connecting portion in a blocked position. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/               Primary Examiner, Art Unit 3785